Fourth Court of Appeals
                                          San Antonio, Texas
                                                 April 17, 2015

                                              No. 04-14-00807-CV

          Brad and Randi AERY, and the House Intervenors Lloyd House, Robert Eugene House,
       Magdalen House, Judith Ann House, Wayne House, Jimmy R. House, Edna Pawelek Ulbrich,
      Peter Pawelek, Jesse Pawelek, Ruby Pawelek Schumacher, Elizabeth Pawalek Reigh, Roy Mitch,
                                              Appellants

                                                        v.
                                          Hoskins, Inc., et alAppellee/s
                                            HOSKINS, INC., et al,
                                                   Appellees

                       From the 36th Judicial District Court, McMullen County, Texas
                                     Trial Court No. M-12-0045-CV-A
                                   Starr Boldrick Bauer, Judge Presiding

                                                   ORDER
              The Appellee Aurora Resources Corporation’s Motion for Extension of Time to File
      Brief has this date been received and filed in the above styled and numbered cause. Extension of
      time to file the Appellee’s brief is this date GRANTED. Time is extended to May 20, 2015.

                                                                       PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT


cc:              Melanie Hessler Phipps                           Daniel Pozza

                 Ellen Mitchell                                   David William Navarro

                 Ezra Johnson                                     Conner Jackson

                 R. Clay Hoblit                                   C. David Kinder

                 Jason Allen Newman                               Rosemarie Kanusky